PER CURIAM.
J.S. appeals from a restitution order entered after he pled no contest to trespass *465and petit theft. Because the trial court conducted the restitution hearing in J.S.’s absence without competent substantial evidence to establish that J.S. had knowingly and voluntarily waived his right to be present at the hearing, the State properly conceded error. We, therefore, reverse and remand for a new restitution hearing. See M.W.G. v. State, 945 So.2d 597 (Fla. 2d DCA 2006).
WOLF, BENTON, and MAKAR, JJ., concur.